  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRANDON BROOKS,            )
                           )
     Plaintiff,            )
                           )              CIVIL ACTION NO.
     v.                    )                2:19cv924-MHT
                           )                     (WO)
CORRECTIONS OFFICER JUSTIN )
MCCLAIN, et al.,           )
                           )
     Defendants.           )

                              ORDER

    It is ORDERED that:

    (1)    Defendants’   motion     for   an   extension   of   the

deadline to file an answer or other response to the

complaint (doc. no. 22) is denied.               The motion was

filed     the   day   after   the     deadline   for   filing     a

responsive pleading, but no explanation for missing the

deadline was provided.        In addition, the court agrees

with plaintiff that the case should not be held up by

the delay in serving one defendant who may be evading

service.
     (2) Per the suggestion of plaintiff in his response

to   the    motion      (doc.   no.    23),    defendants     shall    have

until      March   4,    2020,    to    file    an   answer    or     other

responsive pleading.

     DONE, this the 26th day of February, 2020.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
